                                                                                            E-FILED
                                                                 Tuesday, 11 June, 2019 11:42:43 AM
                                                                       Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS

Curtis Lovelace, Logan Lovelace, Lincoln
Lovelace & Christine Lovelace on behalf of her
minor son Larson Lovelace,

                     Plaintiffs,
       v.                                        Case No. 17 CV 01201

Det. Adam Gibson, Police Chief Robert Copley, The Honorable Judge Sue E. Myerscough
Sgt. John Summers, Lt. Dina Dreyer,
Det. Anjanette Biswell, Unknown Quincy        Magistrate
Police Officers, Gary Farha, Coroner James    Hon. Judge Eric J. Long
Keller,
The City of Quincy, and County of Adams,


                     Defendants.

                                       EXHIBIT A
                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS

Curtis Lovelace, Logan Lovelace, Lincoln
Lovelace & Christine Lovelace on behalf of her
minor son Larson Lovelace,

                       Plaintiffs,
       v.                                            Case No. 17 CV 01201

Det. Adam Gibson, Police Chief Robert Copley,        The Honorable Judge Sue E. Myerscough
Sgt. John Summers, Lt. Dina Dreyer,
Det. Anjanette Biswell, Unknown Quincy Police        Magistrate
Officers, Gary Farha, Coroner James Keller,          Hon. Judge Thomas Schanzle-Haskins
The City of Quincy, and County of Adams,


                       Defendants.

            JOINT REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANTS’
                           MOTION FOR RECUSAL

       NOW COME Det. Adam Gibson, Police Chief Robert Copley, Sgt. John Summers, Lt.

Dina Dreyer, Det. Anjanette Biswell, and the City of Quincy (hereinafter “the Quincy

Defendants”), by and through their attorneys, Ancel Glink, P.C., and Gary Farha, James Keller,

and the County of Adams (hereinafter “the Adams County Defendants”), by and through their

attorneys, Schmiedeskamp, Robertson, Neu & Mitchel LLP, and for their Joint Motion for Leave

to File Reply Instanter, state as follows:

       1.      Plaintiffs’ miss, or choose to ignore, the basis for Defendants’ Motion for

Recusal. The background of the hiring of this Court’s daughter by the Exoneration Project is

irrelevant. The fact that The Exoneration Project “receives its funding from Loevy & Loevy”

(Plaintiffs’ counsel in this case), and “is staffed by lawyers who also work for Loevy & Loevy”

is very relevant. (Plaintiffs’ Response, par. 6). Ms. Myerscough-Mueller is now one of only ten

(10) attorneys who work with the project, and Plaintiff’s attorneys in this case are another two of


                                                 1
those attorneys who work with The Exoneration Project. Despite Plaintiffs’ contentions that Ms.

Myerscough-Mueller has been “walled off” from this case, the small staffing of The Exoneration

Project, its ties to this case, as well as the familial relationship between Ms. Myerscough-Mueller

and this Court, all lends itself to a question of whether impartiality can, especially inadvertently,

be compromised.

       2.      Plaintiffs’ go so far as to accuse Defendants as perhaps seeing this “an as

opportunity to engage in judge-shopping …”. (Pl’s Response, par. 3). Plaintiffs’ spend time

arguing this Court had the case years ago and made some rulings, did not have it when her

daughter was hired, and that somehow this means that due to the recusal sought by the

Defendants now, it is an effort to smear someone’s name or judge shop. Ironic, coming from the

same side that filed a motion to recuse Judge Bruce (who by the way recused himself

immediately with no briefing of the issue taking place). And yet they vehemently oppose

Defendants’ Motion for Recusal without ever once addressing the key issue. As succinctly

stated by Judge Joe Billy McDade in J.L. Houston v. Kallis, 2018 WL 2724049, “under §455(a),

all a party has to show is that a judge’s impartiality might by questioned by a reasonable, well-

informed observer.” See United States v. Hatcher, 150 F.3d 631, 637 (7th Cir. 1998).” It was

Judge McDade’s emphasis on the word “might” indicating that a judge’s ability to be impartial

need not be shown, but that it might even be questioned.

       3.      The test for appearance of partiality is whether an objective, disinterested

observer fully informed of the reasons that recusal was sought would entertain a significant

doubt that justice would be done in the case. Pepsico, Inc. v. McMillen, 764 F.2d 458, 460 (7th

Cir. 1985). The Seventh Circuit realizes that there is inherent difficulty in applying this standard




                                                 2
as a judge is “both its interpreter and its object.” SCA Servs. v. Morgan, 557 F.2d 110, 116 (7th

Cir. 1977).

         4.    As Judge McDade stated in J.L. Houston, supra, recusal of a judge under §455(a)

is broader than just the situations outlined in §455(b) because “affiliations that pose risks similar

to those identified in §455(b) may call for disqualification under §455(a).” Hatcher, supra, at

637, citing In re Nat’l Union Fire Ins. Co., 839 F.2d 1226, 1229 (7th Cir., 1988). Where the

appearance of impartiality is compromised, recusal is necessary – even if it is only through an

affiliation. Otherwise, “drawing all inferences favorable to the honesty and care of the judge

whose conduct has been questioned could collapse the appearance of impropriety standard under

§455(a) into a demand for proof of actual impropriety.” In re Mason, 916 F.2d 284, 286 (7th Cir.

1990).

         5.    Here, there is no doubt that this Court should be proud of her daughter’s new

employment with the Exoneration Project, and support her to be successful in that venture.

However, working with the two attorneys who are members of the firm (including the founding

member) which funds the project, and staffs, it hits too close to home to get past the request of

the Defendants themselves, through their attorneys, for this Court to recuse itself.            Those

Defendants, having been made fully aware of the situation, and understanding that this Court is a

fine presiding judge in other matters, still entertain a significant doubt that justice can objectively

be done in this case.

         6.    Accordingly, each of the Defendants individually, and all of them collectively,

again request that this Court grant their Motion Seeking Recusal.




                                                  3
                                       Respectfully submitted,

                                       /s/ Ellen K. Emery
                                      ELLEN K. EMERY / ARDC# 6183693
                                      One of the attorneys for Defendants
                                      Adam Gibson, Robert Copley, John Summers,
                                      Dina Dreyer, Anjanette Biswell and
                                      the City of Quincy


Thomas G. DiCianni (ARDC #3127041)
Ellen K. Emery (ARDC # 6183693)
Justin DeLuca (ARDC #6308867)
Attorneys for Quincy Defendants
312 782-7606/Fax: 312 782-0943
tdicianni@ancelglink.com
eemery@ancelglink.com
jdeluca@ancelglink.com

                                       /s/James A. Hansen
                                       JAMES A. HANSEN / ARDC# 6244534
                                       One of the attorneys for Defendants
                                       Gary Farha, James Keller, and County of Adams



James A. Hansen (ARDC #6244534)
Daniel M. McCleery (ARDC #6321087)
Schmiedeskamp, Robertson, Neu & Mitchell LLP
Attorneys for Adams County Defendants
525 Jersey
Quincy, IL 62301
217 223-3030/Fax: 217 223-1005
jhansen@srnm.com
dmccleery@srnm.com




                                          4
